Exhibit 10.3

Integral Systems, Inc. Executive Officer Incentive Plan

FY 2009

Amended January 27, 2009

Executive Officer Performance Objectives

And

Plan Document

FY 2009



--------------------------------------------------------------------------------

Integral Systems, Inc. Executive Officer Incentive Plan for FY 2009 will be
based on Board of Directors’ approved levels of achievement in the following
areas:

All Executives:

Corporate Performance: Bookings, Revenue, Operating Income and Earnings Per
Share

Executives – Operations:

Group Performance: Bookings, Revenue, Operating Income

Executives – Corporate Infrastructure

Group Performance: Successful business-oriented support of operations

Award Schedule Based on Financial Performance:

Calculated Awards are based on performance against financial targets established
at the beginning of the Plan Year. Awards will be calculated on actual results
using the following Award Table:

 

Performance Against Plan

(%)

 

Revenue & Bookings

Percent of Target Earned

 

Operating Income &

Earnings per Share

Percent of Target Earned

Less than 90   0   90   50   91   55   92   60   93   65   94   70   0 95   75  
50 96   80   60 97   85   70 98   90   80 99   95   90 100   100   100 101   105
  105 102   110   110 103   115   115 104   120   120 105   125   125 110   150
  150 115   175   175 120   200   200



--------------------------------------------------------------------------------

AWARDS

Target Award levels are based upon a percentage of each Executive’s base salary
according to the following schedule:

 

Executive Category

   Eligible Bonus % Base Salary

CEO

  

75%-150%

CFO

   50%

Executive III

   40%

Executives’ awards will be further determined by a system of goal weighting
based on the following:

 

Performance Areas

   Corporate     Group     Individual  

Weights

   50 %    30 %    20 % 

Note: Executive’s aggregate bonus award (Corporate, Group, Individual) bonus
cannot exceed 100% of target award unless the Corporate achievement is 100% or
more. In the event that EPS achievement is less than 90% of target, the
Corporate performance award percentage (%) will be set to zero (0).

(See attached Executive Bonus Achievement Form for further details regarding
weighting)



--------------------------------------------------------------------------------

Executive Officer Bonus Achievement – FY2009

Operations

 

Name:   

 

   Group:   

 

  

Target Bonus Amount: $  

 

  

 

Company Level

   Percent
of
Bonus    

Performance Area

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   50 %    Revenue    25 %      

(Consolidated)

     Operating Income    25 %            Earnings Per Share    25 %           
Bookings    25 %      

Group

   30 %    Revenue    34 %            Operating Income    33 %           
Bookings    33 %      

Individual

   20 %    1.              2.              3.              4.              5.   
               Total Bonus   

 

Manager’s Approval:  

 

 

Manager (Print):  

 

 

Date:  

 

 



--------------------------------------------------------------------------------

Executive Officer Bonus Achievement – FY2009

Corporate Infrastructure

 

Name:   

 

   Group:   

 

  

Target Bonus Amount: $  

 

  

 

Company Level

   Percent
of
Bonus    

Performance Area

   Weight
%     Performance
(See Chart)    Total
$

Corporate

   50 %    Revenue    25 %      

(Consolidated)

     Operating Income    25 %            Earnings Per Share    25 %           
Bookings    25 %      

Group

   30 %    1.              2.              3.              4.              5.   
    

Individual

   20 %                      Total Bonus   

 

Manager’s Approval:  

 

 

Manager (Print):  

 

 

Date:  

 

 



--------------------------------------------------------------------------------

Integral Systems, Inc. Executive Officer Incentive Plan Document

SECTION 1. PURPOSE OF EXECUTIVE INCENTIVE PLAN (“the Plan”)

The purpose of the Plan is to promote the success of the Company by providing to
participating executives bonus incentives that qualify as performance-based
compensation by:

 

1.1 Encouraging individual effort and group teamwork toward the achievement of
overall Corporate, Group, and Individual goals.

 

1.2 Rewarding outstanding executive performance.

 

1.3 Providing total direct compensation (base salary plus annual incentive),
which is competitive in the Company’s relevant market sector and which is
sufficient to ensure the Company’s ability to attract, retain, and motivate
outstanding executives.

 

1.4 Engaging executives in business success by sharing the gains realized from
changed behaviors.

 

1.5 Communicating priorities to indicate the relative importance of certain
objectives and goals of the Company.

SECTION 2. DEFINITIONS AND TERMS

2.1 Accounting Terms. Except as otherwise expressly provided or the context
otherwise requires, financial and accounting terms are used as defined for
purposes of, and shall be determined in accordance with, generally accepted
accounting principles as applied and reflected in the consolidated financial
statements of the Company, prepared in the ordinary course of business.

2.2 Specific Terms. The following words and phrases as used herein shall have
the following meanings unless a different meaning is plainly required by the
context:

“Base Salary” in respect of any Performance Period means the aggregate base
annualized salary of a Participant from the Company and all affiliates of the
Company at the time Participant is selected to participate for that Performance
Period, exclusive of any commissions or other Company-provided benefits or
perquisites or for contributions to a plan qualifying under Section 401(k) of
the Code or contributions to a cafeteria plan under Section 125 of the IRS Code.

“Bonus” means a cash payment or a payment opportunity as the context requires.

“Bookings” means awards or contracts.

“Group” means any entity reporting directly to the corporate level.

“Calculated Award” means the Total Performance Score multiplied by the Target
Award established at the beginning of the Plan Year.

“Committee” means the Executive Compensation Committee of the Board of Directors
of Integral Systems, Inc.

“Company” means Integral Systems, Inc. and any successor, whether by merger,
ownership of all or substantially all of its assets, or otherwise.



--------------------------------------------------------------------------------

“Corporate Performance” means Integral’s annual financial and operational
performance measures and specific objectives established by top Executive and
approved by the Committee. The attainment of these performance objectives will
be used to determine the awards. Corporate performance will consist of any one
or any combination of Revenue, Operating Income, Bookings, or EPS, all weighted
at 25%.

“Group Performance” means specific performance objectives established for
participants with Group responsibility, with an appropriate weighting applied
based on the intended focus on top Executive. The financial performance of the
appropriate Group as defined in the worksheet will be used in calculating the
participant’s award.

“Earned Award” means the Calculated Award which may be adjusted based on a
review of a participant’s contributions and other performance criteria
considered by top Executive with input from senior Executive.

“EPS” for any Year means earnings per share of the Company, as reported in the
Company’s Consolidated Statement of Income set forth in the audited annual
financial statements of the Company for the Year.

“Executive” means a key employee (including any officer) of the Company who is
(or in the opinion of the Committee may during the applicable Performance Period
become) an “executive officer” as defined in Rule 3b-7 under the Securities
Exchange Act of 1934.

“Individual Performance” means the performance objectives specifically
attributable to each Participant reflective of his/her functional area and
responsibilities, taking into consideration top Executive’s evaluation of
performance in that regard.

“Operating Income” means Revenue less the sum of all allowable expenses
including labor, material, overhead, SG&A and allowable Corporate allocation
plus unallowable costs which include unallowable Corporate allocation plus
amortization of good will and related intangibles.

“Participant” means an Executive Officer selected to participate in the Plan by
the Committee. Participants must have an ongoing opportunity to contribute
significantly to the success and profitability of the Company.

“Performance Period” means the Year or Years with respect to which the
Performance Targets are set by the Committee, typically the Plan Year.

“Performance Target(s)” means the specific objective goal or goals (which may be
cumulative and/or alternative) that are set in writing by the Committee for each
Executive for the Performance Period in respect of any one or more of the
performance criteria.

“Plan Year” means any one or more fiscal years of the Company commencing on or
after October 1, that represent(s) the applicable Performance Period and end(s)
no later than September 30.

“Revenue” means the actual sales revenue results achieved during the Plan Year
as reported in the Company’s audited Profit & Loss Statement.



--------------------------------------------------------------------------------

“Target Award” means the established award that a participant is eligible to
receive if all performance objectives are achieved at 100%. The Target Award is
shown as a percentage of the Participant’s Base Salary.

“Target Performance Level” means the fully satisfied performance level at which
awards will equal 100% of the Target Award established for that performance
measure.

“Threshold Performance Level” means the minimum level of acceptable performance
for which incentive awards will be earned for any of the established performance
objectives or measures.

“Total Performance Score” means the sum of all of a Participant’s scores.

SECTION 3. ADMINISTRATION OF THE PLAN

3.1 The Committee. The Plan shall be administered by a Committee consisting of
at least three members of the Board of Directors of the Company, duly authorized
by the Board of Directors of the Company to administer the Plan, who (i) are not
eligible to participate in the Plan and (ii) are “outside directors.”

3.2 Powers of the Committee. The Committee shall have the sole authority to
establish and administer the Performance Target(s) and the responsibility of
determining from among the executives and managers those persons who will
participate in and receive Bonuses under the Plan, the amount of such Bonuses,
and the time or times at which and the form and manner in which Bonuses will be
paid and shall otherwise be responsible for the administration of the Plan, in
accordance with its terms. The Committee shall have the authority to construe
and interpret the Plan and any agreement or other document relating to any Bonus
under the Plan. For each Performance Period, the Committee shall determine, at
the time the Performance Target(s) are set, those selected as Participants in
the Plan. All powers accruing to the Committee that affect Named Officers of the
Corporation shall be subject to final approval by the Board of Directors.

3.3 Requisite Action. A majority (but not fewer than two) of the members of the
Committee shall constitute a quorum. The vote of a majority of those present at
a meeting at which a quorum is present or the unanimous written consent of the
Committee shall constitute action by the Committee.

3.4 Express Authority (and Limitations on Authority) to Change Terms and
Conditions of Bonus. Without limiting the Committee’s authority under other
provisions of the Plan, the Committee shall have the authority accelerate a
Bonus (after the attainment of the applicable Performance Target(s)) and to
waive restrictive conditions for a Bonus (including any forfeiture conditions,
but not Performance Target(s)), in such circumstances as the Committee deems
appropriate.



--------------------------------------------------------------------------------

SECTION 4. BONUS PROVISIONS.

4.1 Provision for Bonus. Each Participant may receive a Bonus if and only if the
Performance Threshold(s) established by the Committee are attained. The
applicable Performance Period and Performance Target(s) shall be determined by
the Committee consistent with the terms of the Plan. Notwithstanding the fact
that the Performance Target(s) have been attained, the Company may pay a Bonus
of more than or less than the amount determined by the formula or standard
established, or may pay no Bonus at all, unless the Committee otherwise
expressly provides by written contract or other written commitment.

4.2 Selection of Performance Target(s). The specific Performance Target(s) must
be established by the Committee in advance of the deadlines applicable. At the
time the Performance Target(s) are selected, the Committee shall provide, in
terms of an objective formula or standard for each Participant, and for any
person who may become a Participant after the Performance Target(s) are set, the
method of computing the specific amount that will represent the maximum amount
of Bonus payable to the Participant if the Performance Target(s) are attained.

4.3 Selection of Participants. For each Performance Period, the Committee shall
determine, at the time the Performance Target(s) are set, those executives,
managers and key staff who will participate in the Plan.

4.4 Effect of Mid-Year Commencement of Service. If services as a Participant
commence after the adoption of the Plan and the Performance Target(s) are
established for a Performance Period, the Committee may grant a Bonus that is
proportionately adjusted based on the period of actual service during the Year;
the amount of any Bonus paid to such person shall not exceed that proportionate
amount of the applicable maximum individual bonus.

4.5 Changes Resulting From Accounting Changes. If, after the Performance
Target(s) are established for a Performance Period, a change occurs in the
applicable accounting principles or practices, the amount of the Bonuses paid
under this Plan for such Performance Period shall be determined without regard
to such change.

4.6 Committee Discretion to Determine Bonuses. The Committee has the sole
discretion to determine the standard or formula pursuant to which each
Participant’s Bonus shall be calculated (in accordance with Section 4.2),
whether all or any portion of the amount so calculated will be paid, and the
specific amount (if any) to be paid to each Participant, subject in all cases to
the terms, conditions and limits of the Plan and of any other written commitment
authorized by the Committee. To this same extent, the Committee may at any time
establish additional conditions and terms of payment of Bonuses (including but
not limited to the achievement of other financial, strategic or individual
goals, which may be objective or subjective) as it may deem desirable in
carrying out the purposes of the Plan and may take into account such other
factors as it deems appropriate in administering any aspect of the Plan.

4.7 Committee Certification. No Participant shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the amount thereof has been accurately determined in
accordance with the terms, conditions and limits of the Plan and that the
Performance Target(s) and any other material terms previously established by the
Committee or set forth in the Plan were in fact satisfied.



--------------------------------------------------------------------------------

SECTION 5. GENERAL PROVISIONS

5.1 No Right to Bonus or Continued Employment. Neither the establishment of the
Plan nor the provision for or payment of any amounts hereunder nor any action of
the Company (including, for purposes of this Section 5.1, any predecessor or
subsidiary), the Board of Directors of the Company or the Committee in respect
of the Plan, shall be held or construed to confer upon any person any legal
right to receive, or any interest in, a Bonus or any other benefit under the
Plan, or any legal right to be continued in the employ of the Company. The
Company expressly reserves any and all rights to discharge an Participant in its
sole discretion, without liability of any person, entity or governing body under
the Plan. The Company shall have no obligation to pay any Bonus hereunder nor to
pay the maximum amount so calculated or any prorated amount based on service
during the period, unless the Committee otherwise expressly provides by written
contract or other written commitment.

5.2 Discretion of Company, Board of Directors and Committee. Any decision made
or action taken by the Company or by the Board of Directors of the Company or by
the Committee arising out of or in connection with the creation, amendment,
construction, administration, interpretation and effect of the Plan shall be
within the absolute discretion of such entity and shall be conclusive and
binding upon all persons. No member of the Committee shall have any liability
for actions taken or omitted under the Plan by the member or any other person.

5.3 Absence of Liability. A member of the Board of Directors of the Company or a
member of the Committee of the Company or any officer of the Company shall not
be liable for any act or inaction hereunder, whether of commission or omission.

5.4 No Funding of Plan. The Company shall not be required to fund or otherwise
segregate any cash or any other assets which may at any time be paid to
Participants under the Plan. The Plan shall constitute an “unfunded” plan of the
Company. The Company shall not, by any provisions of the Plan, be deemed to be a
trustee of any property, and any obligations of the Company to any Participant
under the Plan shall be those of a debtor and any rights of any Participant or
former Participant shall be no greater than those of a general unsecured
creditor.

5.5 Non-Transferability of Benefits and Interests. Except as expressly provided
by the Committee, no benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action be void and no such benefit
shall be in any manner liable for or subject to debts, contracts, liabilities,
engagements or torts of any Participant or former Participant. This Section 5.5
shall not apply to an assignment of a contingency or payment due after the death
of the Participant to the deceased Participant’s legal representative or
beneficiary.

5.6 Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Maryland.



--------------------------------------------------------------------------------

SECTION 6. AMENDMENTS, SUSPENSION OR TERMINATION OF PLAN

The Board of Directors or the Committee may from time to time amend, suspend or
terminate in whole or in part, and if suspended or terminated, may reinstate,
any or all of the provisions of the Plan.